Name: Commission Regulation (EC) No 680/94 of 25 March 1994 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 3. 94 Official Journal of the European Communities No L 83/43 COMMISSION REGULATION (EC) No 680/94 of 25 March 1994 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular the third subparagraph of Article 13(2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 544/93 (4), and in particular Article 11(2) thereof, Whereas Article 2 of Council Regulation (EEC) No 2681 /74 of 21 October 1974 on Community financing of expenditure incurred in respect of the supply of agricul ­ tural products as food aid (*) lays down that the portion of the expenditure corresponding to the export refunds on the products in question fixed under Community rules is to be charged to the European Agricultural Guidance and Guarantee Fund, Guarantee Section ; Whereas, in order to make it easier to draw up and manage the budget for Community food aid actions and to enable the Member States to know the extent of Community participation in the financing of national food aid actions, the level of the refunds granted for these actions should be determined ; Whereas the general and implementing rules provided for in Article 13 of Regulation (EEC) No 1766/92 and in Article 17 of Regulation (EEC) No 1418/76 on export refunds are applicable mutatis mutandis to the above ­ mentioned operations ; Whereas the specific criteria to be used for calculating the export refund on rice are set out in Article 3 of Council Regulation (EEC) No 1431 /76 (6); Whereas the refunds fixed by this Regulation are appli ­ cable without any variations, for all destinations ; Whereas the measures provided for this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 For Community and national food aid operations under international agreements or other supplementary programmes, the refunds applicable for April 1994 to cereals and rice sector products shall be as set out in the Annex. Article 2 The refunds fixed in this Regulation shall not be regarded as refunds varying according to destination . Article 3 This Regulation shall enter into force on 1 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (J) OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 154, 25. 6 . 1993, p. 5 . 0 OJ No L 288 , 25. 10 . 1974, p. 1 . (6) OJ No L 166, 25. 6 . 1976, p . 36. No L 83/44 Official Journal of the European Communities 26. 3. 94 ANNEX to the Commission Regulation of 25 March 1994 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid (ECU/tonne) Product code Refund 1001 10 00 400 0 1001 90 99 000 58,00 1002 00 00 000 58,00 1003 00 90 000 80,00 1004 00 00 400  1005 90 00 000 45,00 1006 20 92 000 200,00 1006 20 94 000 200,00 1006 30 42 000  1006 30 44 000  1006 30 92 100 250,00 1006 30 92 900 250,00 1006 30 94 100 250,00 1006 30 94 900 250,00 1006 30 96 100 250,00 1006 30 96 900 250,00 1006 40 00 000  1007 00 90 000 45,00 1101 00 00 100 79,00 1101 0000 130 79,00 1102 20 10 100 65,20 110220 10300 55,88 1102 30 00 000  1102 90 10 100 114,43 1103 11 10 200  1103 11 90 200  1103 13 10 100 83,83 1103 14 00 000  1104 12 90 100 99,48 110421 50 100 99,48 NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), amended.